DETAILED ACTION
This is a response to the Applicants' file on 8/30/22. In virtue of this filing, claims 1-7 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Yaphe et al (US Pub. No: 20140063803) in view of Yadav et al (US Pub. No: 20160178173).
Regarding claim 1, Yaphe et al. discloses a lighting system comprising a LED light fixture comprising: a) a master circuit board 152 with connectors 116, 157, 180 configured to power LED arrays 156, 166 [paragraphs 19, 23, and 27]; and b) a set of light boards [paragraphs 20-21] with the LED arrays 158, the light boards having matched connectors 157 to detachably and interchangeably couple to the connectors on the master circuit board [paragraphs 31 and 38], wherein the LED arrays include LEDs that emit different output spectra that combine to produce a combined output light intensity and a combined output light color [paragraph 36] and  Yaphe et al. also  discloses different LED types to produce different outputs, different output color, intensities and/or distributions [paragraph 36].  
However, Yaphe et al. fails to explicitly teach color temperature.
Yadav et al., in the same field of endeavor, discloses a master circuit board 200 with connectors 301 configured to power a set of light boards 210.  Yadav et al. further discloses wherein the light boards produce a combined light color temperature [paragraph 66].  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Yadav et al. into the device of Yaphe et al., to improve light output as implied by Yadav et al.
Regarding claim 6, Yaphe et al. discloses a lighting system comprising an elongated LED light fixture;  a master circuit board 152 with connectors 116, 157, 180 configured to power LED arrays 156, 166 [paragraphs 19, 23, and 27]; and b) a set of light boards [paragraphs 20-21] with the LED arrays 158, the light boards having matched connectors 157 to detachably and interchangeably couple to the connectors on the master circuit board [paragraphs 31 and 38], wherein the LED arrays include LEDs that emit different output spectra that combine to produce a combined output light intensity and a combined output light color [paragraph 36] and wherein the elongated LED light fixture includes a telescoping end feature that allows the elongated LED light fixture to , be adjusted to have varying degrees of length(paragraphs [26 and 29; fig.2-3]); and c) a control unit (switch(110))coupled to the LED light fixture for controlling power to the LED arrays and control the combined output light intensity.
 Yaphe et al. also discloses different LED types to produce different outputs, different output color, intensities and/or distributions [paragraph 36].  
Yadav et al., in the same field of endeavor, discloses a master circuit board 200 with connectors 301 configured to power a set of light boards 210.  Yadav et al. further discloses wherein the light boards produce a combined light color temperature [paragraph 66].  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Yadav et al. into the device of Yaphe et al., to improve light output as implied by Yadav et al.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Yaphe et al (US Pub. No: 2014/00063803) in view of Hasnain (US Pub. No: 2010/0134047).
Regarding claim 2, Yaphe et al. discloses a lighting system comprising a LED light fixture comprising: a) a master circuit board 152 with connectors 116, 157, 180 configured to power LED arrays 156, 166 [paragraphs 19, 23, and 27].
Yaphe et al do not disclose wherein the master circuit board includes a transformer.
Hasnain discloses a circuit board includes LEDs (23) and the LEDs are connected to a transformer (75). See figures 1 and 3, paragraph [0028].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hasnain into the device of Yaphe et al., to determine maximum voltage and improve light output.
Regarding claim 3, combination Yaphe et al and Hasnain disclose further comprising a fenestrated diffuser optics positioned in front of a portion of LED arrays. 
Regarding claim 4, combination Yaphe et al and Hasnain disclose further comprising a pivoting corner feature coupled to ends of at least two of the elongated LED light fixtures, such that the at least two elongated LED light fixtures can pivot through a range of angles.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Yaphe et al (US Pub. No: 2014/00063803) in view of Philipps et al (US Pub. 2010/0277907).
Regarding claim 5, Yaphe et al. discloses all of the claimed subject matter as expressly recited in claim 1, except for further comprising: a) control the combined output light intensity and the combined output light color temperature; b) a control interface device coupled to the control unit for simultaneously selecting the output light intensity and the output light color temperature; and c) a white light sensor coupled to the control unit for automatically adjusting relative intensities of the different output spectra to maintain the output light . intensity and output light color temperature based on changes in amounts of white light from ambient light.
Philipps et al disclose a control unit (MCU (129)) coupled to the LED light fixture (111) for controlling power to the LED arrays and for controlling the combined output light intensity and the combined output light color temperature. Paragraphs [0066, 0109 and 0110] and user interface (157) coupled to the control unit (MCU(129)) coupled to the LED light fixture(111) for controlling power to the LED arrays and for controlling the combined output light intensity and the combined output light color temperature. Figure 35, paragraphs [0066, 0109 ,0110].
Philipps et al also disclose a white light sensor (color/intensity sensor (145)) coupled to the control unit (MCU (129)) for automatically adjusting relative intensities of the different output spectra that from the combined output light intensity and the combined output light color temperature to maintain the output light intensity and output light color temperature based on changes in amounts of white light provided from ambient light. Paragraphs [0166-01667].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Philipps  into the device of Yaphe et al to improve more flexible control current/voltage for light output and the quality of the illumination light.
Allowable Subject Matter
Claim 7 is allowed.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844